Citation Nr: 1234123	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right and left knee disabilities.

2.  Entitlement to service connection for right and left knee disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to July 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2011, the matter was remanded for further development.

The issue of entitlement to service connection for right and left knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An October 1998 rating decision denied entitlement to service connection for a left knee disability, and a July 1999 rating decision readjudicated and confirmed that decision.  The Veteran did not file an appeal to the July 1999 rating decision, and no new evidence was received within a year of that decision.

2.  An October 2004 rating decision denied the Veteran's claims of service connection for right and left knee disabilities.  The Veteran did not file a timely notice of disagreement, and no evidence was received within one year of the date of notification of the determination.  

3.  Evidence received since the October 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for right and left knee disabilities. 





CONCLUSIONS OF LAW

1.  The July 1999 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The October 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  New and material evidence has been received, and the claim of service connection for right and left knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Because the claim is being reopened, there is no reason to address VCAA compliance at this time.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed in the remand section of this decision. 

Legal Criteria, Factual Background, and Analysis

An October 1998 rating decision denied the Veteran's claim of service connection for a left knee disability, based essentially on findings that the service treatment records (STRs) included one August 1980 entry regarding a contusion injury to the left knee with normal X-rays, subsequent records did not describe a chronic left knee disability, no knee disability was found on February 1988 service retirement examination, and no permanent residual or chronic disability was demonstrated by the post-service treatment records.  

A July 1999 rating decision denied the Veteran's claim of service connection for left knee disability as secondary to service-connected disabilities of the back and right foot, based essentially on findings that there was no medical evidence linking the Veteran's current left knee disability to his service-connected back or right foot disability.  The Veteran did not initiate an appeal as to this denial by filing a notice of disagreement, and no new and material evidence was received within one year of the rating decision which was not addressed by the RO.  The decision thus became final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

An October 2004 rating decision denied the Veteran's claim of service connection for right knee disability, based essentially on findings that the STRs and recent VA treatment records contained no evidence of treatment for a chronic right knee disability.   The same rating decision denied a request to reopen a previously denied claim of service connection for left knee disability, finding that no new and material evidence had been submitted.  The Veteran did not initiate an appeal as to this denial by filing a notice of disagreement, and no new and material evidence was received within one year of the rating decision which was not addressed by the RO.  The decision thus became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

Generally, when the RO denies a claim, and the Veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a)  must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.

The Veteran contended in his 2004 claims that his left knee disability (residual, with loss of motion and instability) and right knee disability (chronic recurrent pains) are secondary to his service-connected back disability.  Evidence of record at the time of the October 2004 rating decision included the Veteran's STRs, and VA and private treatment records.  This evidence did not indicate any likely relationship between the Veteran's current knee disabilities and either his service or his service-connected disabilities.  Based on this record, the RO denied the claims.

Evidence received since the October 2004 decision includes VA and private medical records showing ongoing treatment for diagnosed disabilities of both knees, including surgery to both knees, and statements from the Veteran.  Most notably, an April 15, 2009 treatment record from Dr. Steven King noted the Veteran's reported past history of carrying many pounds of equipment through training and combat in service, as well as carrying as much as 130 pounds of supplies while jumping out of helicopters.  Dr. King noted that the Veteran's conditions and symptoms had gradually increased over the previous 25 years (i.e., since service).  Dr. King opined that the nature and severity of the Veteran's condition is consistent with many of the soldiers he had examined over the years, noting that Army soldiers are required due to mission parameters to carry many pounds over tortuous and difficult terrain, and sleeping on wet and cold ground and lying for hours in difficult positions, which places wear and tear on the body; Dr. King stated that the Veteran "did just that".  Dr. King added that, before becoming a chiropractor, he was a Green Beret and he knows from personal experience that these physical conditions 

The records showing that the Veteran now has a low back disability are clearly new and material when viewed against the backdrop of the prior denial.  As such, the Veteran's low back disability claim is reopened. 


ORDER

New and material evidence has been received to reopen the claim of service connection for right and left knee disability.  The appeal is granted to this extent, subject to the directions set forth in the following remand section of this decision. 


REMAND

In the previous remand, the Board found that additional development was necessary prior to final appellate review, and a remand was required in order to fulfill the AMC/RO's statutory duty to assist the Veteran to develop the facts pertinent to the claim on appeal.  The Board noted that the record included a February 18, 2000 VA treatment record stating that there was very likely a connection between the Veteran's current left knee disability and his active duty service.  The VA physician referred to a March 4, 1999 orthopedic treatment note, which the AMC/RO was instructed to obtain, in addition to any other missing VA treatment records relevant to the appeal.  This remand instruction was fulfilled.

In the previous remand, the Board also noted a December 2000 private treatment record documenting that the Veteran incurred a work-related injury to his right knee in August 2000, when he was working for the U.S. Postal Service; a March 2001 private treatment record documenting that the Veteran had filed a claim with the U.S. Department of Labor's Office of Worker's Compensation Programs (OWCP) that was accepted; and a June 2007 letter from the Veteran's private physician to the Postal Service's Injury Compensation Office stating that follow-up treatment for the right knee was needed, related to the August 2000 injury.  The Board found the OWCP records to be relevant to the current appeal and instructed the AMC/RO to obtain any such relevant medical records and/or administrative decisions regarding any OWCP claim.  The AMC/RO was instructed to obtain a negative reply if the records do not exist or are not obtainable or to document clearly if the search for such records otherwise yielded negative results.

In March 2011, the AMC requested all available records for the Veteran from the OWCP.  A March 2011 reply instructed that a signed and dated authorization form was required from the Veteran in order to release the records.  Although in March 2011 the Veteran submitted a signed VA Form 21-4142, authorization and consent to release information, citing three medical care providers, he did not submit a VA Form 21-4142 for OWCP.  An August 2011 AMC letter instructed the Veteran that separate authorization forms were required for each health care provider, including the OWCP.  A February 2012 AMC letter indicated that a signed and dated authorization from the Veteran was needed in order to request his records from the OWCP.  A July 2012 memorandum included a formal finding on the unavailability of the Veteran's Worker's Compensation records.  However, this memorandum cited the name of a different veteran, indicated (incorrectly) that a negative response had been received from the U.S. Department of Labor in March 2011, and alleged that all efforts to obtain the needed information had been exhausted and the records are not available.  The Board finds again that the records associated with the Veteran's work-related injury to his right knee in August 2000 are highly pertinent to this claim, as it involves the right knee.  This instruction has not been fulfilled.

Finally, the Board noted that the RO had requested records from Dr. Scott Schneiderman in June 2008 but the records were not yet associated with the claims file; the Board instructed that the AMC/RO should take appropriate action to obtain these treatment records and, if they are unavailable or the search otherwise yielded negative results, the fact was to be clearly documented in the claims file.

A March 2011 letter from the AMC requested that the Veteran complete and return a VA Form 21-4142 for each private health care provider who had treated him for his knee disabilities, in particular Dr. Schneiderman  The Veteran submitted one signed VA Form 21-4142 citing three providers: Dr. Scott Kantor, Dr. Scott Schneiderman,. and Dr. Richard Dauphine/Community Hospital of Monterey.  He later submitted separate authorization forms for each provider.  In December 2011, records were received from Dr. Kantor, and a negative reply was received from Community Hospital of the Monterey Peninsula.  Records were requested from Dr. Schneiderman in October 2011 and December 2011 but no reply was received.  However, there is no clear documentation in the claims file, as instructed in the March 2011 remand, regarding the unavailability or otherwise negative results of the search for any such records.  Indeed, the AMC/RO made no further attempts to obtain records from Dr. Schneiderman, did not inform the Veteran of the lack of response from Dr. S.S., and did not refer to any outstanding records from Dr. Schneiderman in the August 2012 supplemental statement of the case.  This instruction is therefore not fulfilled.

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the RO has readjudicated the matter on the merits with an August 2012 supplemental statement of the case, suggesting that development pursuant to the Board's March 2011 remand has been acceptable and complete.  However, the Board posed very specific instructions to the AMC/RO on remand, requiring that the cited outstanding and pertinent records be obtained.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.)  The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to request all records from the U.S. Department of Labor's Office of Workers' Compensation Programs, including medical records and/or any administrative decisions, regarding the Veteran's right and/or left knee disability.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  The AMC/RO should take appropriate action to obtain and associate with the claims file treatment records from Dr. Scott Schneiderman.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated.  If the benefit is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).








______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


